SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Constellium N.V. (Name of Issuer) Class A Ordinary Shares, nominal value €0.02 (Title of Class of Securities) NN22035 104 (CUSIP Number) Ellen J. Odoner, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 (212) 310-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 12, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION OF ABOVE PERSON Caisse des Dépôts et Consignations 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 12,846,969 shares of Class A ordinary shares 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 12,846,969 shares of Class A ordinary shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,846,969 shares of Class A ordinary shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW(11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.3%* 14 TYPE OF REPORTING PERSON OO * The decrease in the Reporting Person’s percentage ownership of the Issuer’s Ordinary Shares since the filing of the initial Schedule 13D on June 10, 2013 resulted solely from an increase in the number of Ordinary Shares outstanding since that time and is not due to any transactions in the Ordinary Shares by the Reporting Persons. Page 2 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION OF ABOVE PERSON Bpifrance Participations (f/k/a Fonds Stratégique d’Investissements) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 12,846,969 shares of Class A ordinary shares 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 12,846,969 shares of Class A ordinary shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,846,969 shares of Class A ordinary shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW(11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.3% 14 TYPE OF REPORTING PERSON OO * The decrease in the Reporting Person’s percentage ownership of the Issuer’s Ordinary Shares since the filing of the initial Schedule 13D on June 10, 2013 resulted solely from an increase in the number of Ordinary Shares outstanding since that time and is not due to any transactions in the Ordinary Shares by the Reporting Persons. Page 3 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION OF ABOVE PERSON BPI-Groupe (bpifrance) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 12,846,969 shares of Class A ordinary shares 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 12,846,969 shares of Class A ordinary shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,846,969 shares of Class A ordinary shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW(11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.3% 14 TYPE OF REPORTING PERSON OO Page 4 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION OF ABOVE PERSON EPIC BPI-Groupe 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 12,846,969 shares of Class A ordinary shares 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 12,846,969 shares of Class A ordinary shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,846,969 shares of Class A ordinary shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW(11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.3% 14 TYPE OF REPORTING PERSON OO Page 5 This Amendment No. 1 (this “Amendment No. 1”) amends the Statement on Schedule 13D relating to Ordinary Shares of the Issuer filed by Caisse des Dépôts et Consignations and Bpifrance Participations (f/k/a Fonds Stratégique d’Investissements) with the Securities and Exchange Commission on June 10, 2013.Capitalized terms used in this Amendment No. 1 but not otherwise defined herein have the meanings given to them in the initial Schedule 13D. This Amendment No. 1 is being filed to reflect a change in ownership of Bpifrance Participations..It also reflects a decrease in the Reporting Persons’ percentage ownership of the Issuer’s Ordinary Shares, which resulted solely from an increase in the number of Ordinary Shares outstanding since the filing of the initial Schedule 13D and is not due to any transactions in the Ordinary Shares by the Reporting Persons. Except as otherwise set forth herein, this Amendment No. 1 does not modify any of the information previously reported by the Reporting Persons in the Schedule 13D as amended to date. Item 1. Security and Issuer This Amendment No. 1 relates to the Class A ordinary shares, nominal value €0.02 (the “Ordinary Shares”), of Constellium N.V. (the “Issuer”).The principal executive offices of the Issuer are located at Tupolevlaan 41-61, 1chiphol-Rijk, The Netherlands. Item 2.Identity and Background Item 2 is hereby restated in its entirety as follows: This Amendment No. 1 is filed jointly by (i)the Caisse des Dépôts et Consignations, a French special public entity (établissement special) (“CDC”), (ii)Bpifrance Participations (f/k/a Fonds Stratégique d’Investissements), a société anonyme incorporated under the laws of the Republic of France (“Bpifrance”), (iii) BPI-Groupe (bpifrance), a société anonyme incorporated under the laws of the Republic of France (“BPI”), and (iv) EPIC BPI-Groupe, a French public institution of industrial and commercial nature (“EPIC”).CDC, Bpifrance, BPI and EPIC are referred to herein collectively as the “Reporting Persons.”The principal address for CDC is 56, rue de Lille, 75007 Paris, France and for Bpifrance, BPI and EPIC is 27-31 avenue du Général Leclerc 94700 Maisons-Alfort, France. As previously reported, Bpifrance is a French public investment fund specializing in the business of equity financing via direct investments or fund of funds.On July 12, 2013, Bpifrance became a wholly-owned subsidiary of BPI, a French financial institution especially created to this end. CDC and EPIC each hold 50% of the share capital of BPI and jointly control BPI. As previously reported, CDC, a French special public entity, is principally engaged in the business of long-term investments.EPIC, a French public institution of industrial and commercial nature, is principally engaged in the business of banking finance. As of the date hereof, Bpifrance holds directly 12,846,969 Ordinary Shares. As of the date hereof, neither BPI, CDC nor EPIC holds any Ordinary Shares directly.BPI may be deemed to be the beneficial owner of 12,846,969 Ordinary Shares, indirectly through its sole ownership of Bpifrance. CDC and EPIC may be deemed to be the beneficial owners of 12,846,969 Ordinary Shares, indirectly through their joint ownership and control of BPI. Attached as Appendices A, B, C and D to Item 2 is information concerning the executive officers and directors of Bpifrance, BPI, CDC and EPIC, respectively, required to be disclosed in response to Item 2 and General Instruction C to Schedule 13D. None of the Reporting Persons, nor, to the best of their knowledge, any of the persons referred to in Page 6 Appendices A, B, C and D to Item 2 has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 5.Interest in Securities of the Issuer Item 5(a) is hereby restated in its entirety as follows: (a) See the information contained on the cover pages of this Amendment No. 1, which is incorporated herein by reference.The percentage of Ordinary Shares beneficially owned by each Reporting Person is based on 104,062,866 outstanding Ordinary Shares of the Issuer as of June 24, 2013, as listed in the register of The Netherlands Authority for Financial Markets (AFM). Item 7.Material to Be Filed as Exhibits Exhibit 1:Joint Filing Agreement dated as of July 25, 2013, by and among the Reporting Persons. Page 7 SIGNATURES After reasonable inquiry and to the best knowledge and belief of each of the undersigned, each of the undersigned certifies that the information set forth in this statement with respect to such person is true, complete and correct. Dated: July 25, 2013 CAISSE DES DÉPÔTS ET CONSIGNATIONS By: /s/ Alain Minczeles Name: Alain Minczeles Title: Head of Finance Division BPIFRANCE PARTICIPATIONS (f/k/a FONDS STRATÉGIQUE D’INVESTISSEMENT) By: /s/ Nicolas Dufourcq Name: Nicolas Dufourcq Title: Chairman of the Board and Chief Executive Officer BPI-GROUPE (BPIFRANCE) By: /s/ Nicolas Dufourcq Name: Nicolas Dufourcq Title: Chief Executive Officer EPIC BPI-GROUPE By: /s/ Bruno Durieux Name: Bruno Durieux Title: Chairman of the Board and Chief Executive Officer Page 8 APPENDIXA Name, business address, present principal occupation or employment and place of citizenship of the directors and executive officers of BPIFRANCE PARTICIPATIONS The name, business address and present principal occupation or employment of each of the directors and executive officers of Bpifrance Participations (f/k/a Fonds Stratégique d’Investissement) are set forth below. The business address of each director and executive officer is c/o Bpifrance Participations, 27-31 avenue du Général Leclerc 94700 Maisons-Alfort, France. DIRECTORS Name Present Principal Occupation or Employment NICOLAS DUFOURCQ Chairman, Chief Executive Officer of Bpifrance Participations, and of BPI-Groupe (bpifrance) FRANCK SILVENT Director,Director of the Caisse des Dépôts Group Finance, Strategy, and International Department Subsidiaries ANTOINE COLAS Director, Special advisor to the Chief Executive Officer of Caisse des dépôts CATHERINE MAYENOBE Director, Director of the Programme d’investissements d’avenir Mission at Caisse des Dépôts and Paris Capital Numérique Prefiguration Mission DAVID AZEMA Director, Chief Executive Officer of the Agence des Participations de l’Etat PASCAL FAURE Director,General Director of the General Directorate for Competitiveness, Industry and service of the Ministry of Economy and Finance FREDERIC SAINT-GEOURS Director, Special advisor to the Chairman of the management board of Peugeot SA, President of France's Metallurgy Industries Confederation (UIMM) FLORENCE PARLY Director, Executive Vice President - Passenger Activity Paris-Orly and French Stations at Air France MAYA ATIG Director,Deputy Chief Executive of the Agence France Trésor LAURENCE DEBROUX Director, Executive Vice-President, Finance and Administration at JCDecaux EXECUTIVE OFFICERS Name Present Principal Occupation or Employment NICOLAS DUFOURCQ Chief Executive Officer JEAN-YVES GILET Executive Director PIERRE BENEDITTI Chief Financial Officer Page 9 APPENDIXB Name, business address, present principal occupation or employment and place of citizenship of the directors and executive officers of BPI-GROUPE (BPIFRANCE) The name, business address and present principal occupation or employment of each of the directors and executive officers of BPI-Groupe (bpifrance) are set forth below. The business address of each director and executive officer is c/o BPI-Groupe (bpifrance), 27-31 avenue du Général Leclerc 94700 Maisons-Alfort, France. Unless otherwise indicated, each director and executive officer is a citizen of France. DIRECTORS Name Present Principal Occupation or Employment JEAN-PIERRE JOUYET Chairman, Chief Executive Officer of Caisse des Dépôts et Consignations NICOLAS DUFOURCQ Director, Chairman and Chief Executive Officer of Bpifrance Participations and Chief Executive Officer of BPI-Groupe (bpifrance) DELPHINE D’AMARZIT Director, Head of department at the General Directorate of the Treasury of the Ministry of Economy and Finance MAUD BAILLY-TURCHY Director, Senior Financial Controller with the State Financial Audit Department of the Ministry of Economy and Finance DAVID AZEMA Director, Chief Executive Officer of the Agence des Participations de l’Etat (French state shareholding agency) LOUIS GALLOIS Director, General Commissioner for Public Investment SEGOLENE ROYAL Director, Chairman of the Regional Council of Poitou-Charente JEAN-PAUL HUCHON Director, Chairman of the Regional Council of Ile de France FRANCK SILVENT Director, Director of the Caisse des Dépôts group Finance, Strategy, Subsidiaries and International Department ALINE MORANCHO Director, General Director of the General Directorate of the Caisse des Dépôts for Burgundy AGNES PANNIER-RUNACHER Director, Deputy Managing Director of Compagnie des Alpes AMELIE FAURE Director, Entrepreneur, Chairman of the Board of Directors of Augure NICOLAS THERY Director, Deputy Chief Executive Office of the Groupe Crédit-Mutuel-CIC, Chairman and Chief Executive Officer of Banque CIC Est EXECUTIVE OFFICERS Name Present Principal Occupation or Employment NICOLAS DUFOURCQ Chief Executive Officer Page 10 APPENDIXC Name, business address, present principal occupation or employment and place of citizenship of the directors and executive officers of CAISSE DES DÉPÔTS ET CONSIGNATIONS The name, business address and present principal occupation or employment of each of the directors and executive officers of Caisse des Dépôts et Consignations, are set forth below. The business address of each director and executive officer is c/o Caisse des Dépôts et Consignations, 56, rue de Lille, 75007 Paris, France. Unless otherwise indicated, each director and executive officer is a citizen of France. MANAGEMENT COMMITTEE Name Present Principal Occupation or Employment JEAN-PIERRE JOUYET Chief Executive Officer ANDRE LAURENT MICHELSON Group Corporate Secretary FRANCOIS BACHY Group Corporate Communications Director BENJAMIN DUBERTRET Saving Funds Director NATHALIE GILLY Banking Services Director BRIGITTE GOTTI Group Human Resources Director ANNE-SOPHIE GRAVE Pensions and Solidarity Director STEPHANE KEITA Regional and Local Development and NetworkDirector OLIVIER MAREUSE Group Finance Director JEAN MARC MORIN Deputy Group Corporate Secretary and Head of Legal and Tax Department FRANCK SILVENT Director of the Caisse des Dépôts Group Finance, Strategy, Subsidiaries and International Department LAURENT VIGIER Director of European and International Affairs, Permanent Representative of the Caisse des Dépôts Group to the European Institutions Page 11 APPENDIXD Name, business address, present principal occupation or employment and place of citizenship of the directors and executive officers of EPIC BPI-GROUPE The name, business address and present principal occupation or employment of each of the directors and executive officers of EPIC BPI-Groupe are set forth below. The business address of each director and executive officer is c/o EPIC BPI-Groupe, 27-31 avenue du Général Leclerc 94700 Maisons-Alfort, France. Unless otherwise indicated, each director and executive officer is a citizen of France. DIRECTORS Name Present Principal Occupation or Employment BRUNO DURIEUX Chairman, Chief Executive Officer of EPIC BPI-Groupe DELPHINE D’AMARZIT Director, Head of department at the General Directorate of the Treasury of the Ministry of Economy and Finance JULIETTE D’ABOVILLE Director, Head of the Legal Department of the Agence des Participations de l’Etat (French state shareholding agency) VINCENT MOREAU Director, Deputy Director of the 3d Sub Directorate (Education, Research and Higher Education, Energy, State Holdings, Industry, Innovation) of the General Directorate for Budget of the Ministry of Economy and Finance BENJAMIN GALLEZOT Director, Deputy General Director of the General Directorate for Competitiveness, Industry and Service of the Ministry of Economy and Finance LAURENCE HARTMANN Director, Deputy of the Executive Officer of the Partnerships and Value-creation Department of the Ministry of Higher Education and Scientific Research EXECUTIVE OFFICERS Name Present Principal Occupation or Employment BRUNO DURIEUX Chief Executive Officer Page 12
